Denied April 3, 1917.
On Petition for Rehearing.
(163 Pac. 1169.)
On petition for rehearing. Rehearing denied.
Mr. Samuel T. Richardson, for the petition.

Messrs. Pogue, Page & Roberts, contra.

Department 1.
Mr. Justice Harris
delivered the opinion of the court.
The plaintiff insists in a petition for a rehearing that the difference between the courses and distances in the *605deeds and the courses and distances fixed by the location of the iron pipes is so great as to make it improbable that Gesner prepared the descriptions for the deeds or that the descriptions in the deeds were taken from the Gesner survey; and the plaintiff concludes that the notary public who took the acknowledgment and also witnessed the deeds “made his own description for those deeds and that the survey that Gesner made was never consulted by him. ” S. A. J ones acted as the notary public and as one of the witnesses in the execution of the deeds to Aspinwall, Matthes and Dunlavy, and from those circumstances the petitioner argues that “it is evident that the person who furnished the descriptions for said different deeds never surveyed any of the tracts but made up his description from his ideas of directions without consulting any compass” and that “S.- A. Jones was the person who madé his own description for these deeds and that the survey that Gesner made was never consulted by him. ’ ’ If the fact that S. A. Jones acted as the notary public and as one of the witnesses stood alone and was neither explained nor affected by other evidence, then there might be some room for the contention of plaintiff, but the fact upon which plaintiff relies in support of the inference urged by him does not stand alone. It must be remembered that the owners agreed to sell and the purchasers to buy 20-acre tracts and that Gesner made a survey of tracts 1, 2 and 3 for the express purpose of enabling the parties to consummate their agreements. It is not within the realm of probability that after going to the expense of a survey for the very purpose of deeding the land the parties neither received nor used descriptions prepared by Gesner. It is not reasonable to suppose that the parties ignored the descriptions which Gesner must have prepared for them.
*6062. After admitting that Matthes testified that he received a plat of the survey from Gresner and that the description of tract No. 2 was identical with the plat, the petitioner asks: “Is it possible to put much credence in such an assertion ? ’ ’ The answer is: The plaintiff himself vouched for this testimony since Matthes was a witness for Aspinwall and furthermore the testimony concerning the plat was given in response to questions asked by plaintiff.
3. The issue made by the pleadings was whether the disputed land was omitted from the Aspinwall deed by reason of the mutual mistake of the parties. The solution of that question does not depend upon the cupidity of one party nor upon the inconvenience caused to the other, nor upon a loss which the petition suggests may be suffered by the plaintiff although no mention of it is made in the pleadings. Aspinwall asserted and Dunlavy denied that the disputed strip of land was omitted from the Aspinwall deed as a result of the mutual mistake of the parties to the deed. The plaintiff failed to prove the alleged mistake and therefore he must fail in this suit. The petition for a rehearing is denied. Ajffirmed. Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice Benson and Mr. Justice Burnett concur.